940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lee Roy BOSTIC, Jr., Petitioner-Appellant,v.J.J. CLARK, Warden, Bill Winderle, Jerry W. Williford,Respondents-Appellees.
No. 91-5083.
United States Court of Appeals, Sixth Circuit.
July 31, 1991.

W.D.Tenn., 90-02414;  Gibbons, J.


1
W.D.Tenn.


2
AFFIRMED.


3
Before MERRITT, Chief Judge, BOGGS, Circuit Judge, and HULL, Chief District Judge.*

ORDER

4
Lee Roy Bostic, Jr., a federal prisoner, requests the appointment of counsel on appeal from the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Bostic filed this petition seeking to expunge his record of a disciplinary conviction, alleging that he had been denied due process during the hearing procedures.  He was found guilty of assaulting another inmate.  He timely appealed this original conviction to the Regional Office of the Bureau of Prisons, which remanded the case for a rehearing.  He appealed the remand to the Central Office, and was informed that he could appeal from the result of the rehearing.  After rehearing, he was again found guilty, as a result of which he received disciplinary segregation, loss of good time, was transferred, and had his parole release date delayed an additional forty-eight months.  He did not appeal the results of the rehearing.  The district court granted respondents' motion to dismiss for failure to exhaust administrative remedies.


6
Upon consideration, we conclude that this action was properly dismissed for the reason stated by the district court.  A federal prisoner must exhaust his administrative remedies before raising a challenge to the conditions of his confinement in the federal courts.  Little v. Hopkins, 638 F.2d 953, 953-54 (6th Cir.1981) (per curiam).  Accordingly, the request for counsel is denied and the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation